Citation Nr: 1529190	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  14-03 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea (OSA) claimed as an undiagnosed illness, to include as secondary to service-connected chronic obstructive pulmonary disease (COPD).

2. Entitlement to service connection for a neurological disorder, to include dysphagia, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 17, 1978 to October 29, 1978; December 27, 1990 to June 4, 1991; October 21, 1995 to November 5, 1995; and June 5, 1998 to February 17, 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified before the undersigned at a March 2015 video-conference hearing.  A transcript of the hearing is included in the claims file.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case should account for the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claims of entitlement to service connection for OSA and an unspecified neurological disorder, to include dysphagia, are remanded for further development, to include obtaining a VA addendum opinion.

The September 2011 VA general medical examination report is not sufficient to make an informed decision on the issue of entitlement to service connection for OSA.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examiner found that the Veteran had established diagnoses of COPD and OSA and that these diseases have a "clear and specific diagnosis."  She also found that the Veteran's COPD was "at least as likely as not related to Gulf War service."  However, the examiner failed to opine as to whether the Veteran's OSA relates to his service in the Gulf War.  September 2011 VA Examination Report.  Remand is required to obtain a supplemental medical opinion as to whether the Veteran's OSA relates to service, to include as due to his service in the Gulf War and as secondary to his service-connected COPD.  See December 2010 Claim; March 2015 Hearing Transcript.

The October 2011 VA neurological examination report is also not sufficient to make an informed decision on the Veteran's claim of entitlement to service connection for a neurological disorder, to include dysphagia.  See Barr, 21 Vet. App. at 312.  The examiner noted the Veteran's complaints of mild memory loss and problems with attention, concentration, and/or executive functions; observed one or more mild neurological defects; and found that the Veteran did not suffer from traumatic brain disorder (TBI).  However, she did not opine as to whether the Veteran's neurological symptoms constitute an undiagnosed illness that is attributable to service in the Gulf War.  Remand is necessary to obtain a medical opinion as to whether the Veteran's unspecified neurological disorder relates to service, to include service in the Gulf War.  See December 2010 Claim (claiming service connection for an acquired neurological condition); March 2015 Hearing Transcript.

In addition, the Veteran's VA treatment records do not appear to be complete.  Evidence of record suggests that he underwent VA Persian Gulf War examinations in March 1994, March 2000, and September 2000; however, these reports are not associated with the claims folder.  Therefore, they should be obtained on remand.

As the Veteran's DD-214 verifying his service from June 5, 1998 to February 17, 1999 shows that he had an additional 10 months and 11 days of prior active service, efforts should be undertaken to verify his complete service dates.  Finally, he should be provided with an additional VCAA letter, as set forth below.

The case is REMANDED for the following actions:

1. Verify the complete dates of the Veteran's active service, to include from December 27, 1990 to June 4, 1991.

2. Sent the Veteran a VCAA letter addressing his claim for service connection for obstructive sleep apnea, as secondary to service-connected COPD.  See 38 C.F.R. § 3.310.

3. Make arrangements to obtain the Veteran's complete VA treatment records, dated from June 1991 forward, to include from the Philadelphia, Allentown, Wilkes-Barre, and Perry Point treatment facilities.  A specific request should be made for copies of VA Persian Gulf examination reports conducted in March 1994, March 2000, and September 2000.  If these records are not available, a negative reply is required,

4.  Thereafter, return the claims file to the VA examiner who performed the September 2011 general medical examination for an addendum opinion.

a) The examiner must opine as to whether the Veteran's OSA had its clinical onset during active service or is related to any incident of service, to include environmental exposures while serving in Southwest Asia and/or Bosnia.  In providing this opinion, the examiner should acknowledge the VA sleep study in October 2001 (just two years following his separation from service), as well as the Veteran's credible reports that he had difficulty sleeping during his period of active service from June 1998 to February 1999. 

b) If the answer to the above opinion is negative, then the examiner must opine as to whether the Veteran's OSA was either (i) caused by, or (ii) aggravated, or permanently worsened, by his service-connected COPD with asthma.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Schedule the Veteran for a VA Persian Gulf examination.  After a thorough review of the complete record, and a full clinical evaluation, the examiner should address the following:

a) Identify all current neurological and gastrointestinal disabilities found to be present, i.e., dysphagia, memory loss, etc.  All necessary tests in order to determine the correct diagnoses as determined by the examiner are to be done.  Does the Veteran have a functional gastrointestinal disorder manifested by dysphagia?

b) For any diagnosed neurological and/or gastrointestinal disabilities diagnosed, is it at least as likely as not (i.e., 50% or greater probability) that it had its clinical onset during service or is related to any incident of service, to include environmental exposures in Southwest Asia and/or Bosnia?

c) If a disorder manifested by neurological and/or gastrointestinal symptoms is not diagnosed, the examiner should indicate whether or not any neurological and/or gastrointestinal findings are attributable to undiagnosed illness.  If there are any objective indications of a neurological and/or gastrointestinal disorders that cannot be attributed to any organic or psychological cause, the examiner should so state. The examiner should identify any abnormal symptoms, abnormal physical findings, and abnormal laboratory test results that cannot be attributed to a known clinical diagnosis.

d) In rendering the opinion(s), the examiner must acknowledge the VA EEG conducted in 2001 (just two years after the Veteran's separation from service), interpreted as borderline abnormal capturing wakefulness through stage 1 sleep due to transient frontal slowing, with a follow-up in August 2001 showing nonspecific findings that could be due to mild toxic-metabolic encephalopathy or bilateral structural lesions.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6. Finally, after the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

